IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40433
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE FERREIRA-LOPEZ, also known as Luis Jimenez, also known as
Luis Fereira Jimenez, also known as Jose Luis Jimenez-Ferreira,
also known as Luis Jimenez-Ferrerira,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. C-00-388-1
                       --------------------
                         September 28, 2001

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Ferreira-Lopez (“Ferreira”) has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Ferreira has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issues.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5th Cir. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.